20-10242-smb      Doc 7    Filed 02/05/20      Entered 02/05/20 11:24:36        Main Document
                                              Pg 1 of 2


WINDELS MARX LANE & MITTENDORF, LLP
Attorneys for Alan Nisselson, Interim Chapter 7 Trustee
156 West 56th Street
New York, New York 10019
Tel. (212) 237-1000 / Fax. (212) 262-1215

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re
                                                                  Chapter 7
 HELIOS AND MATHESON ANALYTICS, INC.,
 a/k/a MovieFone,                                                 Case No. 20-10242-smb

                                            Debtor.

                    AFFIDAVIT OF SERVICE BY FIRST CLASS MAIL

STATE OF NEW YORK                    )
                                     ) ss.:
COUNTY OF NEW YORK                   )

         MARITZA SEGARRA, being duly sworn, deposes and says that deponent is not a party

to the case, is over 18 years of age, is employed at Windels Marx Lane & Mittendorf, LLP, 156

West 56th Street, New York, New York 10019, and that on February 4, 2020 I served the:

         Notice of Trustee’s Motion Pursuant to Federal Rule of Bankruptcy Procedure
         1015(b) for Joint Administration and Procedural Consolidation of Cases, and
         Other Related Relief (“Notice”), and Trustee’s Motion Pursuant to Federal Rule
         of Bankruptcy Procedure 1015(b) for Joint Administration and Procedural
         Consolidation of Cases, and Other Related Relief, with Exhibit A: Proposed
         Order, upon:

             Frank A. Oswald, Esq.                                 Greg Zipes, Esq.
           Togut, Segal & Segal LLP                       Office of the United States Trustee
            Attorneys for the Debtors                       U.S. Federal Office Building
                 One Penn Plaza                            201 Varick Street, Room 1006
             New York, NY 10119                                 New York, NY 10014
       Helios and Matheson Analytics Inc.
            Zone Technologies, Inc.
                 MoviePass, Inc.
                350 Fifth Avenue
                   Suite 5330
             New York, NY 10118

               Attn: Robert Damon


{11779789:1}
20-10242-smb     Doc 7     Filed 02/05/20    Entered 02/05/20 11:24:36        Main Document
                                            Pg 2 of 2



And the Notice upon ALL PARTIES ON THE ATTACHED SERVICE LIST by First Class

Mail at their last known addresses given or located for that purpose by delivering a true copy of

same securely enclosed in a first class postpaid properly addressed wrapper in a depository under

the exclusive care and custody of the United States Postal Service within the State of New York.



 Sworn to before me this 4th day of February 2020

 /s/ David Lopez                                        /s/ Maritza Segarra_
 David Lopez                                            MARITZA SEGARRA
 Notary Public, State of New York
 No. 02L06356379, Qualified in Kings County
 Commission Expires March 27, 2021




{11779789:1}                                    2
